Citation Nr: 0916674	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for contracture of the 
fifth toes with pressure hyperkeratotic lesions.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1972 to September 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2007, the Veteran withdrew his request for a 
personal hearing before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service-connected contracture of the fifth toes with 
pressure hyperkeratotic lesions, is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, for foot injuries.  

The Veteran argues that his disability is also analogous to a 
scar and should be considered under the appropriate 
Diagnostic Codes for scars under 38 C.F.R. § 4.118.  This 
assertion is predicated on his need for the shaving of 
plantar calluses beneath the 5th metatarsal heads, 
accompanied by pain and tenderness.

In March 2009, the Veteran's representative argued that the 
Veteran would receive a higher rating by analogy to a claw 
foot under 38 C.F.R. § 4.71a, Diagnostic Code 5278.   



On VA examination in August 2003, there was a finding of a 
claw toe deformity. Since then the Veteran has indicated that 
his calluses required frequent shaving and that he 
experiences tenderness and pain associated with the 
disability.  

Where as here, there is a need to verify the current severity 
of the disability, a reexamination will be requested.  38 
C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 
(2008).

2. Obtain VA records since August 2003 
from the podiatry clinics in 
Albuquerque, San Antonio, and Houston.

3. Afford the Veteran a VA examination 
to determine the severity of the 
service-connected contracture of the 
fifth toes with pressure hyperkeratotic 
lesions.  The claims folder must be 
made available to the examiner for 
review.  

The examiner is asked to identify any 
tenderness of the metatarsal heads or 
tissue damage or scarring or limitation 
of functioning of each foot.  

4. After the above has been completed, 
the claim should be readjudicated, and 
if applicable Diagnostic Codes 5278 and 
Diagnostic Codes 7801 to 7805.  If the 
decision remains adverse to the 
Veteran, provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


